DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-13, 15-18, 21, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over by Lindemann (US 20190255567 A1) in view of Wikipedia (hereafter Wiki).
Regarding claim 1, Lindemann discloses an electronic device (Figs. 1A, 1B, 2A and 6) comprising:
a display (122/602);
an actuator (110) physically coupled to the display and configured to cause vibration of the display in response to an audio signal provided as an input to the actuator (e.g., [0033]);

a processor (103/108) operably coupled to the vibration sensor, wherein the processor is configured to adjust the audio signal based on the vibration sensor signal from the vibration sensor ([0044]).
Lindemann fails to explicitly show estimating a level of the force in the embodiment as shown in Fig. 6. However, Lindemann teaches that the energy is estimated based on the measured vibration on the display ([0017], [0028], e.g.). Lindemann also teaches that the processor is configured to adjust the audio signal in response to a force, including the force inherently applied by the actuator (110), applied to the display that impacts the vibration of the display (e.g., [0044]). Energy and force are two different quantifiers represent the same physical phenomenon, in this case, the vibration on the display. Wiki teaches that pressure is the force per unit area. To put it simply, if force is more, the pressure will also be more. Thus, the estimated energy is also, an indication of an amount of pressure applied to the display. As it is known to those in the art that energy is directly related to force. The measured amount of vibration on the display could be represented by different measurement representations, such as energy or force. Thus, it would have been obvious to one of ordinary skill in the art to modify Lindemann in view of Wiki by using other appropriate measurement quantifier similar to energy, such as force, representing the detected vibration caused by the pressure applied to the display, in order to enable the processor being configured to adjust the audio signal driving the actuator based on the detected vibration.

Regarding claim 6, with the modified Lindemann as discussed above, the claimed “to increase magnitude of audio signal based on the estimate of the level of force” reads on the action when one audio signal is being incremented in order to “maximizing a magnitude of the first vibration energy” generated by the first actuator ([0044]).
Regarding claims 7 and 8, the claimed quality factor reads on the amount of changes in the difference between the first vibration energy and the second vibration energy, the amount of changes in stereo separation, or the gradient decent (e.g., [0006], [0044]). The controller adjusts the frequency response of the audio signal which includes voice frequency range (for voice communication using the mobile device) and a frequency range including a resonant frequency (the electromechanical system inherently includes resonant frequency).
Regarding claim 9, Lindemann discloses an accelerometer ([0028]).
Regarding claim 10, Lindemann inherently discloses a wideband accelerometer (the accelerometer is attached to the mobile device that generates audio signal which includes voice frequency range).
Regarding claim 11, Lindemann fails to show an audio codec. The controller (108) in Lindemann could a DSP, microprocessor or other functionally equivalent 
Regarding claims 12 and 17, Lindemann discloses that the processor is configured to adjust a frequency response of the audio signal provided to the actuator (110) via an audio amplifier (112) based on the vibration sensor signal to provide an adjusted acoustic output from the display (e.g., [0044]).
Regarding claim 13, the vibration sensor signal (from 114) in Lindemann inherently differs from the audio signal at the input of the actuator (output of 112 before 110) based at least in part on a physical dimension or structural characteristic of the display.
Regarding claim 15, Lindemann fails to show converting sound pressure level signal. However, Lindemann teaches that the energy is estimated based on the measured vibration ([0017], [0028], e.g.). As it is known to those in the art that energy is directly related to sound pressure generated by the vibration of the display. Energy and sound pressure are two different quantifiers represents the same physical phenomenon, in this case, the vibration. The amount of vibration on the display could be represented by different measurement representations, such as energy or sound pressure. Thus, it would have been obvious to one of ordinary skill in the art to modify Lindemann by 
Regarding claim 16, the modified Lindemann meets the claimed limitation. Lindemann teaches the accelerometer ([0028]). The cross-correlation analysis includes comparator circuitry ([0044]). The controller adjusts the frequency response.
Claims 18 corresponds to claim 1 discussed before.
Claims 21, 25, 26, 28 and 29 correspond to claims 1, 5, 6, 10, 12 and 17 discussed before.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 16 of copending Application No. 16/796,515 (reference application) in view of Wiki. Although the claims at issue are not identical, they are not patentably distinct from each other because it is 
Reference application fails to recite an audio codec. The processor could a DSP, microprocessor or other functionally equivalent element for processing digital signal. Converting a voltage signal from a sensor to a digital signal for further processing in digital domain was well known in the art. Examiner takes Official Notice that an audio codec for performing this function is notoriously well known in the art. Thus it would have been obvious to one of ordinary skill in the art to modify reference application by utilizing well known audio codec coupled to the vibration sensor in order to enable the controller to perform the necessary analysis and calculation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 and 15-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-6, 15-19 of copending Application No. 16/796484 (reference application) in view of Wiki. Although the claims at it is known to those in the art that energy is directly related to sound pressure. Wiki teaches that pressure is the force per unit area. To put it simply, if force is more, the pressure will also be more. Energy and sound pressure are two different quantifiers represents the same physical phenomenon, in this case, the vibration. The amount of vibration on the display could be represented by different measurement representations, such as energy or sound pressure. Thus, it would have been obvious to one of ordinary skill in the art to modify Lindemann by using other appropriate measurement quantifier similar to energy, such as force, representing the detected vibration, in order to enable the processor being configured to adjust the audio signal driving the actuator based on the detected vibration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1, 18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additional comments in view of applicant’s argument. Force and energy are quantities directly related to the pressure/vibration detected by a sensor. The claimed “an expected reference signal” is a general term describing what the measured vibration sensor signal is being compared to. Lindemann teaches comparing the vibration sensor 
Applicant has not filed terminal disclaimer. The provisional obviousness double patenting rejections maintain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PING LEE/Primary Examiner, Art Unit 2654